Citation Nr: 0800461	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-43 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION


The veteran served on active duty from August 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued a 10 percent disability 
rating for the veteran's service-connected depression.  The 
veteran requested de novo review by a Decision Review 
Officer, and was granted a 30 percent disability rating in a 
Statement of the Case issued in November 2004.  However, as 
this is not the maximum benefit afforded under the applicable 
Diagnostic Code, the appeal has remained open.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In October 2005, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of this transcript is associated with the 
record.   

In November 2006, the Board remanded this case for further 
development; it is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the veteran's 
depression has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: restricted affect; disturbances of 
motivation and mood; depressed mood; diminished interest in 
activities; variably reported sleep disturbances and 
nightmares; poor concentration; irritability; low energy 
level; feelings of worthlessness; variably reported suicidal 
ideation; variably reported auditory hallucinations and 
visual hallucinations and difficulty in establishing and 
maintaining effective work and social relationships and 
Global Assessment of Functioning (GAF) scores of 45 to 53 and 
one at 60, reflecting moderate to serious symptoms such as 
moderate difficulty in social, occupational, or school 
functioning such as few friends, conflicts with peer or 
coworkers and variably reported suicidal ideation.  

2.  The veteran's depression is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 50 percent, but no 
higher, for service-connected depression have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, the veteran's October 2005 
Travel Board hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in September 2004 and May 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Since the present 
appeal arises from an initial rating decision, which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

At his Travel Board hearing, the veteran contended that his 
service-connected depression is more severe than his assigned 
30 percent disability rating suggests and that he is eligible 
for a higher disability rating. 

The veteran's service-connected depression is rated 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434 for major depressive disorder.  A 30 percent schedular 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted if the veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. 

An April 2004 VA medical record shows that the veteran was 
treated for depression and was alert, oriented, pleasant and 
cooperative.  He was upset about his inability to sleep and 
function on what he would consider a "normal" level.  His 
thoughts were clear although he reported remaining suicidal 
for most of his adult life.  He was also diagnosed with post-
traumatic stress disorder (PTSD).  A June 2004 VA treatment 
record for PTSD shows that the veteran was alert and oriented 
with clear and logical thoughts and no suicidal ideation.  

A September 2004 VA medical examination shows that the 
veteran felt worthless and ruminated about his past failures 
in life.  He reported that he had medication which was 
helpful but that he had a loss of energy "about 50 percent 
of the day."  He reported irritability, isolation and some 
suicidal ideation which had occurred two to three months 
prior.  He expressed a decreased level of self esteem and 
problems with concentration and focus, along with problems 
sleeping.  He did not report nightmares or disturbing dreams.  
Upon examination, the examiner noted that the veteran's 
immediate and recent memories were satisfactory and his 
remote memory was approximate.  He was oriented in all 
spheres, his speech was emotional and his thought production 
was spontaneous but overabundant with unnecessary detail.  
Continuity of thought contained considerable rambling but the 
veteran could be goal directed and relevant when refocused by 
the examiner.  The veteran was preoccupied by his health 
concerns.  The examiner observed that there was no suicidal 
or homicidal ideation, no delusions, ideas of reference or 
feelings of unreality, his abstract ability and concentration 
were both intact, and his mood was irritable, although his 
irritability was not directed at the examiner.  His range of 
affect was broad, and the veteran gave a rating of 4-5 out of 
10 as the level of his depression and indicated that he had 
been fairly stable at this level on his medications.  He was 
alert, responsive and cooperative, his judgment was good and 
his insight was fair.  The diagnosis was major depressive 
disorder and he was assessed with a GAF score of 60.

In a November 2004 statement from a VA nurse, she asserts 
that the veteran's symptoms were worse than he admitted and 
indicates that the veteran had been suicidal and was 
preoccupied with escaping his reality, lacked interest in his 
job, had problems getting along with coworkers and did not 
feel that life was worthwhile.  He reported that he took 
medication when he had suicidal ideation and was overwhelmed 
and did not sleep through the night.  

A January 2005 statement from the same VA nurse reflected 
that the veteran's symptoms included frequent intrusive 
thoughts of suicide and how he would accomplish it.  The 
nurse indicated that the veteran took psychotropic medication 
which had suppressed his daily nightmares.  He worked at home 
because he could not get along with his coworkers and tended 
to isolate.  He reported that he felt paranoid that people 
were talking about him but could not quite make out what they 
were saying and that he sat with his back against the wall in 
a restaurant because he didn't feel safe.   He admitted to 
seeing shadows at times, which frightened him.  He was 
irritable which had gotten him into trouble at work, he felt 
detached from others and didn't trust people, and he tended 
to isolate and spent hours playing games on the computer to 
distract his thoughts.  

An undated letter from this nurse is also part of the record.  
In this letter, the nurse asserted that the veteran 
experienced perceptual disturbances which included hearing 
his name called and seeing shadows out of the corner of his 
eye.  The veteran was extremely paranoid and believed other 
people were talking about him, totally mistrusted others and 
had no friends.  He tended to isolate and would go out and 
sit with his back to the wall.  The only people he trusted 
were other veterans.  He believed people were generally out 
to deceive him.  Prior to his medication, he complained of 
intense nightmares with profuse sweating during the night, 
racing thoughts, exaggerated startle and hypervigilance.  He 
was assigned a GAF score of 48.

A January 2007 mental health evaluation reflected the 
veteran's reports that he had intense nightmares but that he 
could not remember the content, that he had no friends and 
isolated himself.  The examiner noted that his depression 
symptoms were guilt, low energy, low motivation and appetite, 
hopelessness, and passive suicidal ideation.  Anxiety 
symptoms included tense muscles, general nervousness, startle 
response, hypervigilance, feeling keyed up inside, and 
isolation.  Both visual and auditory symptoms were reported.  
He reported drinking one to two bottles of wine per night and 
that his alcohol use had been intense since the military.  He 
slept five to six hours a night and did not report any 
insomnia.  The veteran was oriented times three, his hygiene 
and grooming were good, he was dressed neatly and casually 
and maintained good eye contact.  He was cooperative and 
pleasant, his speech was a normal rate and tone and his 
thought content had no evidence of a thought disorder.  He 
had no auditory or visual hallucinations, no suicidal or 
homicidal ideations and no plans.  His mood was depressed, 
his affect was appropriate, his memory was intact, his 
cognition was adequate, his insight was intact and his 
judgment was adequate.  

February 2007 VA treatment notes showed that the veteran was 
hyperverbal, had an anxious mood and an expansive affect and 
voiced passive suicidal ideation and no homicidal ideation.  
He additionally reported that he had been refused treatment 
and as a result was frustrated and that his frustrations 
escalated to quick thoughts of suicidal ideation that moved 
in and out of his mind.  When talking to the examiner, he 
denied active suicidal ideation and was in no imminent danger 
for suicide.  The assessment was depression, stress syndrome 
and alcohol dependence in very early remission.   He was 
assigned GAF scores of 45 and 48.   

A March 2007 VA treatment record shows that the veteran 
verbalized no suicidal ideation, that his affect was somewhat 
constricted, that he was fatigued and that his mood was 
depressed but improving.  He was assessed a GAF score of 51.  
Upon examination, the veteran reported symptoms of 
depression, including guilt, low energy, low motivation, 
increased appetite, hopelessness, transient passive suicidal 
ideation, no active ideations, and symptoms of anxiety such 
as tense muscles, general nervousness, hyperstartle response, 
hyervigilance, feeling keyed up inside, and isolation.  He 
also reported social agitation, intrusive memories of combat 
trauma, and auditory and visual hallucinations, when he can 
hear voices but cannot decipher what they are saying and he 
sees shadowy figures.  The veteran was perceived as 
motivated, cooperative and fully oriented.  His mood was 
mildly anxious and indications of mild hyperarousal were 
apparent.  His mood was consistent with his affect and he did 
not display psychotic processes.  He was socially interactive 
and no passive or active suicidal or homicidal ideation was 
reported.  The examiner noted that the veteran was 
significant for depressed mood, trauma, paranoia, psychosis, 
sleep disturbance and alcohol use.  The assessment was 
alcohol dependence, psychotic disorder, not otherwise 
specified, and PTSD.  The examiner noted that the veteran's 
depressed mood was better conceptualized as part of living 
with PTSD, and that the psychotic symptoms contribute to the 
depressive and anxiety symptoms.  A VA treatment record dated 
later in March 2007 reflects a GAF score of 53.

A May 2007 VA examination report shows that the veteran 
reported suicidal ideation.  He also reported that these 
thoughts were being controlled by medication and that he had 
discussed these thoughts with his treatment provider.  He 
reported having thoughts of suicide every day but that he had 
not taken any action on those thoughts for the previous five 
years.  The examiner noted medical documentation from January 
2007 when the veteran indicated he had no suicidal ideation.  
The veteran reported that his sleep was erratic, and that he 
was getting anywhere from no sleep to three hours of sleep 
per night.  The veteran noted that there was napping on some 
days.  The examiner noted that in the January 2007 medical 
records, the veteran reported that he was getting five to six 
hours of sleep and that he did not report any insomnia.  The 
veteran reported to the May 2007 examiner that had nightmares 
and that his sleep was so disturbed that he and his wife had 
to sleep in separate beds.  The examiner noted that in the 
January 2007 medical record, the veteran indicated that he 
had nightmares but that he could not remember their content.  
The veteran described his energy level as fluctuating but 
low, and that he had feelings of hopelessness and indicates 
that his medications had helped him in that area.  He 
reported feelings of worthlessness and episodes of crying 
lasting an hour or longer and occurring about once a week.  
He also reported experiencing both auditory and visual 
hallucinations.  The auditory anomalies he reported were of 
people "barking orders" and the visual anomalies were of 
"people in fatigues."  The examiner noted that these were 
not the same anomalies reported in the nurse practitioner 
note.  The veteran stated that he had an auditory anomaly 
once or twice a week and a visual anomaly on a daily basis.  
The examiner noted that the January 2007 medical record 
reflected the veteran's report that there were no auditory or 
visual hallucinations.  The veteran reported some mental 
health symptomatology in the work setting, including a lack 
of motivation and some concern about lack of concentration; 
however the examiner noted that the veteran did not get 
behind in his work.  At the time of the examination, the 
veteran reported that he had been married for 16 years to his 
second wife and that their relationship was good.  

Upon examination, the veteran's immediate, recent and remote 
memories were intact.  He was oriented in all spheres, his 
speech was normal as to rate and  volume, his thought process 
production was spontaneous and abundant, continuity of 
thought was relevant and goal directed, his thought content 
contained no suicidal or homicidal ideation and there were no 
systematized delusions.  The veteran did report ideas of 
reference, stating that whenever he is around groups of 
people he believes that they are talking about him.  He 
reported that this was stressful to him and he handled this 
perception by walking away.  He also reported, as previously 
noted, other feelings of unreality as manifested by auditory 
and visual anomalies.  The veteran's abstract ability was 
satisfactory, his concentration was intact, his mood as 
evaluated by the examiner was depressed and his range of 
affect restricted.  He was alert, responsive and cooperative, 
his judgment was adequate and his insight was fair.  The 
diagnoses were major depressive disorder with psychotic 
features and alcohol dependence, in early full remission, and 
he was assigned a GAF score of 53.  

The examiner observed that the veteran's current symptoms of 
depression included depressed mood, diminished interest in 
activities, variably reported sleep disturbances, low energy 
level, feelings of worthlessness and variably reported 
suicidal ideation.  The veteran's major depression was 
described as with psychotic features.  The veteran reported 
auditory hallucinations and visual hallucinations at the 
examination.  The examiner noted that medical treatment 
records are variable and reported no auditory/visual 
hallucinations in January 2007, but also reported perceptual 
disturbances in the undated nurse practitioner's letter.  In 
March 2007, the veteran was diagnosed with psychosis, not 
otherwise specified.  The veteran's perceptual anomalies are 
construed by the examiner as a part of the veteran's major 
depressive disorder.  The examiner noted that the veteran had 
been assigned GAF scores ranging from 45 to 53, whatever the 
diagnoses were.  These indicate, therefore, that the 
veteran's symptomatology ranged from moderate to serious.  
The GAF scores assigned to the veteran indicated that his 
symptomatology was in the moderate range and had been in the 
serious range in the recent past, as evidenced by treatment 
records.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in 
the range of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Scores from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The veteran has been assessed as having GAF 
scores from 45 to 53 throughout in his treatment records and 
examination reports.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The veteran's symptoms, taking into account his treatment 
history and his assessed GAF score on recent examination, are 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: crying spells; restricted affect; 
disturbances of motivation and mood; depressed mood; 
diminished interest in activities; variably reported sleep 
disturbances and nightmares; poor concentration; 
irritability; low energy level; feelings of worthlessness; 
variably reported suicidal ideation; variably reported 
auditory hallucinations and visual hallucinations and 
difficulty in establishing and maintaining effective work and 
social relationships.  The overall picture of the veteran's 
current depression symptoms and his GAF scores assigned by 
the VA examiners indicate that the veteran's current 
condition more nearly approximates the criteria for a 50 
percent rating.  

The veteran's depression disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of 
the evidence is against entitlement to a disability rating of 
70 percent.  Significantly, the evidence of record is totally 
devoid of any report of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances or an inability to establish and 
maintain effective relationships as to warrant a 70 percent 
evaluation for depression.  Moreover, there is not a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a rating higher 
than 50 percent at this time.  38 U.S.C.A. § 5107 (West 
2002).

In reaching this decision the Board considered whether the 
veteran's service-connected depression, standing alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due solely to the veteran's depression, 
as to render impractical the application of the regular 
schedular standards.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson, 12 Vet. App. 119.  But there is no 
evidence that the veteran's depression has been persistently 
more severe than the extent of disability contemplated under 
the assigned rating at any time during the period of this 
initial evaluation.  


ORDER

An initial disability rating of 50 percent for depression is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


